                Case 2:21-mj-30043-DUTY ECF No. 1,Patrick
                                            AUSA:  PageID.1
                                                          Corbett Filed 01/22/21Telephone:
                                                                                    Page 313-226-9100
                                                                                            1 of 5
                                                        Special Agent : Kyle Sise                             Telephone: 313-268-0595
AO91(Rev.08/09)CriminalComplaint


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Eastern District of Michigan
                                                                                                       Case: 2:21−mj−30043
 United States of America,
                                                                                                       Assigned To : Unassigned
                Plaintiff,                                                                             Assign. Date : 1/22/2021
 v.
                                                                                         Case No.
                                                                                                       Description: RE: AHKENDER
Ahkender Maurice Young
                                                                                                       MAURICE YOUNG (EOB)



                    Defendant(s).

                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of _____________________________________,
                                     September 2, 2020                          in the county of ___________________________
                                                                                                 Wayne
 in the __________________________
        Eastern                         District of _______________________,
                                                    Michigan                 the defendant(s) violated:

                   Code Section                                                      Offense Description
18 U.S.C. § 922(g)(1)                                                   Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
See attached Affidavit




  ✔        Continued on the attached sheet.

                                                                                                  Complainant’s signature

                                                                                    Kyle Sise, Special Agent
                                                                                                   Printed name and title

 Sworn to before me and signed in my presence.


           January 22, 2021
 Date: __________________________
                                                                                                      Judge’s signature

 City and state: _____________________________
                 Detroit, Michigan                                             David R. Grand, United States Magistrate Judge
                                                                                                Printed name and title
Case 2:21-mj-30043-DUTY ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 5




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Special Agent Kyle Sise, first being duly sworn, depose and state

the following:


                 INTRODUCTION AND AGENT BACKGROUND

   1. I have been employed as a Special Agent (SA) with the Bureau of Alcohol,
       Tobacco, Firearms, and Explosives (ATF), United States Department of Justice,
       since November 2016, currently assigned to the Detroit Field Division. I am a
       graduate of the Criminal Investigator Training Program and the ATF Special
       Agent Basic Training Program at the Federal Law Enforcement Training Center
       in Glynco, Georgia. During my employment as a federal law enforcement officer,
       I have conducted and participated in several criminal investigations focused on
       illegal firearms and/or armed drug trafficking violations. Prior to my employment
       with ATF, I was employed by the Detroit Police Department for approximately
       seventeen (17) years as a Police Officer.


   2. I make this affidavit from personal knowledge based on my participation in this
       investigation.   This information comes from my personal observations,
       communications with other law enforcement officers, witnesses interviewed by
       law enforcement, communications with others who have personal knowledge of
       the events and circumstances described herein, and information gained through
       my training and experience.

   3. The information outlined herein is provided for the limited purpose of
       establishing probable     cause   that Ahkender       Maurice    YOUNG (DOB
       XX/XX/1983), has violated Title 18 United States Code, Section 922(g)(1), Felon
       in Possession of a Firearm, and does not contain all details or facts known to law
       enforcement pertaining to this investigation.




                                                                                    1 of 4
Case 2:21-mj-30043-DUTY ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 5




                                   PROBABLE CAUSE


  4. I am currently involved in the investigation of a subject identified as Ahkender
     Maurice YOUNG concerning YOUNG’s violation of federal firearms statutes.


  5. On September 2, 2020, in the area of Congress St. and Brush St., Detroit Police
     Department (DPD) officers on routine patrol observed a male subject (later
     identified as Ahkender Maurice YOUNG) standing on the corner talking to an
     unknown female. DPD Officer Taylor observed YOUNG look toward Officer
     Taylor’s patrol vehicle then look down toward his right hip, adjusting his T-shirt.
     Officer Taylor further observed YOUNG take several small steps, turning his
     body attempting to keep the right side of his body away from the direction of the
     patrol vehicle. The DPD officers exited the patrol vehicle and walked up to
     YOUNG. Officer Taylor observed a black gun holster belt clip on the right sid e
     waist area of YOUNG. Officer Taylor asked YOUNG if he was carrying a
     firearm and YOUNG advised that he was carrying a firearm. Officer Taylor
     asked YOUNG if he had a concealed pistol license, and YOUNG advised th at he
     did not. For officer’s safety, Officer Taylor removed the handgun (black Tau rus,
     model G2C, 9mm caliber pistol, serial number ABG656078) from YOUNG’s
     waistband, handing it to his partner. Officer Taylor then arrested YOUNG for
     carrying a concealed weapon.


  6. A review of YOUNG’s criminal history revealed numerous criminal convictions,
     including the below listed felony convictions:

         x   2020 – Felony – Police Officer – Assaulting/ Resisting/ Obstructing, 3rd
             Circuit CFN: 1900791201FH




                                                                                   2 of 4
Case 2:21-mj-30043-DUTY ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 5




         x   2018 – Felony (two counts) – Police Officer – Assaulting/ Resisting/
             Obstructing, 6 th Circuit CFN: 2018265647FH
         x   2013 – Felony – Police Officer – Assaulting/Resisting/Obstructing, 6th
             Circuit CFN: 2012240724FH
         x   2013 – Felony – Home Invasion – 3 rd Degree, 6 th Circuit CFN:
             2012241214FH
         x   2013 – Felony – Police Officer – Assaulting/Resisting/Obstructing, 6th
             Circuit CFN: 2013247254FH
         x   2003        –     Felony     (two    counts)    –     Police    Officer       –
             Assaulting/Resisting/Obstructing, 6th Circuit CFN: 2002186310FH
         x   2003    –       Felony   –   Escape-Juvenile   Facility, 6th Circuit CFH:
             2001181233FH


  7. In addition to his seven felony convictions, between 2002-2020, Young has b een
     convicted      of       eleven   misdemeanors,    including    Police   Officer       –
     Assaulting/Resisting/Obstructing; Domestic Violence; two charges for Assault or
     Assault and Battery; Domestic Violence and/or Knowingly Assaulting a Pregnant
     Individual – 2 nd Offense Notice; two charges for Operating While Intoxicated;
     three charges for Operating-License Suspended/ Revoked/ Denied; and one traffic
     offense. His arrests and felony and misdemeanor offenses occurred in eleven
     different communities in the Metropolitan Detroit area (Waterford, Dearborn
     Heights, Pontiac, West Bloomfield, Southfield, Novi, Detroit, Oak Park, Allen
     Park, River Rouge, and Auburn Hills). Lastly, Young has other pending felony
     charges: On October 15, 2020, Young was bound over on a charge of Operating
     While Intoxicated/Impaired – 3 rd Offense Notice.


  8. ATF Special Agent Kyle Sise consulted with certified firearms Interstate Nexus
     expert ATF Special Agent Joshua McLean, concerning the manufacture of the
     above-mentioned black Taurus, model G2C, 9mm caliber pistol, serial number
     ABG656078. Special Agent McLean stated that the firearm was manufactured




                                                                                       3 of 4
Case 2:21-mj-30043-DUTY ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 5




      outside the State of Michigan. Therefore it traveled in and affected interstate
      commerce to reach the State of Michigan.

                                        CONCLUSION

   9. Based on the above stated facts, there is probable cause to believe that on
      September 2, 2020, in the Eastern District of Michigan, defendant Ahkender
      Maurice YOUNG, having been previously convicted of the above listed Felon y
      offenses, all punishable by imprisonment for a term exceeding one year, did
      knowingly possess a firearm, that is, a black Taurus, model G2C, 9mm caliber
      pistol, serial number ABG656078, which had been previously shipped and
      transported in interstate and/or foreign commerce, in violation of Title 18 Un ited
      States Code, Section 922(g)(1).




                    __________________________________
                            Special Agent Kyle Sise
              Bureau of Alcohol, Tobacco, Firearms and Explosives



Sworn and subscribed to before me in my presence and/or by reliable
electronic means on this 22 nd day of January, 2021.



______________________________________
HONORABLE DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE




                                                                                    4 of 4
